UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-36498 CELLULAR BIOMEDICINE GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 86-1032927 State ofIncorporation IRS EmployerIdentification No. 530 University Avenue, #17 Palo Alto, California 94301 (Address of principal executive offices) (650) 566-5064 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of August 3, 2015, there were11,619,665 shares of common stock, par value $.001 per share issued and outstanding. TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PARTIIOTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures Item 5. Other Information 61 Item 6. Exhibits 61 SIGNATURES 62 2 PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS(UNAUDITED) AS OF JUNE 30, 2, 2014 June 30, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Other receivables Inventory Prepaid expenses Other current assets - Total current assets Investments Property, plant and equipment, net Goodwill Intangibles, net Long-term prepaid expenses and other assets Total assets (1) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ $ Accrued expenses Taxes payable Advances payable to related party - Other current liabilities Total current liabilities Other non-current liabilities Total liabilities (1) Commitments and Contingencies (note 14) Stockholders' equity: Preferred stock, par value $.001, 50,000,000 shares authorized; none issued and outstanding as of June 30, 2015 and December 31, 2014, respectively - - Common stock, par value $.001, 300,000,000 shares authorized; 11,610,665 and 10,990,335 issued and outstanding as of June 30, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total stockholders' equity Total liabilities and stockholders' equity $ $ The Company’s consolidated assets as of June 30, 2015 and December 31, 2014 included $5,333,506 and $5,508,459, respectively, of assets of variable interest entities, or VIEs, that can only be used to settle obligations of the VIEs.Each of the following amounts represent the balances as of June 30, 2015 and December 31, 2014, respectively.These assets include cash and cash equivalents of $1,358,794 and $3,496,678; accounts receivable of $366,900 and $141,029; other receivables of $161,426 and $127,280; inventory of $166,240 and $215,152; prepaid expenses of $272,122 and $193,613; other current assets of $ nil and $109,777; property, plant and equipment, net, of $774,609 and $1,055,648; intangibles of $1,983,383 and $42,779; and long-term prepaid expenses and other assets of $250,032 and $126,503.The Company’s consolidated liabilities as of June 30, 2015 and December 31, 2014 included $1,619,106 and $1,434,826, respectively, of liabilities of the VIEs whose creditors have no recourse to the Company.These liabilities include accounts payable of $20,075 and $10,572; other payables of $937,011 and $714,309; payroll accrual of $388,064 and $273,599; taxes payable of $49,865 and $ nil; and other non-current liabilities of $224,091 and $436,346. See further description in Note 4, Variable Interest Entities. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 For the Three Months Ended For the Six Months Ended June 30, June 30, (Note 21) (Note 21) Net sales and revenue $ Operating expenses: Cost of sales General and administrative Selling and marketing Research and development Impairment of investments - - - Total operating expenses Operating loss ) Other income (expense): Interest income Other income (expense) Total other income Loss from continuing operations before taxes ) Income taxes provision ) - ) - Loss from continuing operations ) Loss on discontinued operations, net of taxes - ) - ) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment ) Unrecognized gain (loss) on investments Total other comprehensive loss: Comprehensive income (loss) $ $ ) $ ) $ ) Loss per share for continuing operations: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Loss per share for discontinued operations: Basic $
